OPINION OF THE COURT
PER CURIAM
The defendant, Nildo Done was arrested for driving under the influence and taken to the police station where he was videotaped. On the day of the scheduled trial, the State advised trial counsel that the *142tape had been destroyed, and it was not produced. The defendant moved for , dismissal of the DUI charge, contending that the videotape could be exculpatory evidence. The Court granted the oral motion to dismiss the charge for failure to produce the videotape.
This matter is Reversed and Remanded to the trial court, for the purpose of conducting an evidentiary hearing to develop the circumstances surrounding the missing videotape, the reason for its nonavailability and evaluating its contents as to prejudice to the defendant. See State v Sobel, 363 So.2d 324; Colon v State, 453 So.2d 88 (Fla. 3d DCA 1984).
REVERSED AND REMANDED.